Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 
In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed. Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.
2019 Revised Guidance, Step 1
	Claims 12-16 recites a series of steps, thus it is a process.  However, it is not tied with any particular hardware machine.
Claims 17-22 alleges a data conversion unit.  However, it lacks any hardware element to constitute a data conversion unit (hardware).  Especially claim 19 further specifies the data conversion unit is virtual element which contradicts the claimed data conversion unit as hardware.   Thus, they fail to fall within any patentable categories set forth in 35 U.S.C. 101.
2019 Revised Guidance, Step 2A Prong One
Claims 12 and 17 recite limitations which are drawn to the abstract idea of a mental process.  See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but 
	Claim 12 recites “providing a first cloud-capable database having a first data configuration and containing field device related data including measured values, parameter values, identification data, and diagnostic status of the field device; providing a second cloud-capable database having a second data configuration different from the first data configuration, wherein the first and the second data configurations define file formats of the data, including semantics and rules for organizing and for storing the data in the first and second databases; providing a first data conversion unit including an edge device or a gateway; retrieving data contained in the first database via the data conversion unit; converting the retrieved data into a format conforming to the second data configuration; and storing the converted data in the second database. Claim 17 recites “retrieve data contained in a first database having a first data configuration; convert the retrieved data into a format conforming to a second data configuration; and storing the converted data in a second database.”
Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information.  For example, a human or person can provide databases in the cloud based platform, retrieve or download the data from the database, convert or transform it to another format on paper or spreadsheet and then save or store it in a second storage or hardware.  
Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 1354 ("In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.").  See, e.g.,BancorpServs., L.L.C. v. SunLifeAssur. Co. of Canada (US.), 687 F.3d 1266, 1280-81 (Fed. Cir. 2012) (determining that, in light of the written description, the claims at issue involved "mere 
	The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.
2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
	Here, claims 12 and 17 only recites a method and a data conversion unit for performing steps.  These are generic computer components which perform generic computer functions.  Notably, these two elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 12 and 17 as a whole.
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the 
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.
2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).  For example, claims 12 and 17 recite “retrieving data contained in the first database via the data conversion unit; converting the retrieved data into a format conforming to the second data configuration; and storing the converted data in the second database.” These computer functions are well-understood, routine, and conventional activities.  See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and 
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “method” and “a data conversion unit” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.  Furthermore, the examiner is unable discern anything in the claims, even when the recitations are considered in combination, that represents something more than the performance of routine, conventional functions of a generic computer. That is, claims 12-22 at issue do not require any non-conventional computer components, or even a "'non-conventional and non-generic arrangement of known, conventional pieces," but merely call for performance of the claimed information analyzing, generating, organizing, and returning “on a set of generic computer components." Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016).

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12, 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bliss et al. (2017/0351226).
Regarding Claim 12, Bliss et al. (2017/0351226) discloses a method for monitoring an automated plant, in which a field device is applied, comprising:
providing a first cloud-capable database (“cloud-based diagnostic and maintenance system”, abstract; “a cloud platform”, paragraph [0054] and fig. 4; 704, 706, or 708.  Fig. 7. All devices are cloud based connected) having a first data configuration and containing field device (“field devices”, paragraph [0036]) related data including measured values (“measured or calculated values”, paragraph [0039]), parameter values (“configuration or parameters”, paragraph [0089]), identification data (“identification”, paragraph [0067]), and diagnostic status of the field device (“status…diagnostic occurrences”, paragraph [0039]; “diagnostic value”, paragraph [0063]; “device status”, paragraph [0069]);
providing a second cloud-capable database (“cloud-based diagnostic and maintenance system”, abstract; “a cloud platform”, paragraph [0054] and fig. 4; 302, figure 7; smart device, paragraph [0089].  All the devices are cloud based connected.) having a second data configuration different from the first data configuration (“configuration differences”, paragraph [0051]; “devices may comprise many different data types (e.g. ….configuration settings”, paragraph [0063]), wherein the first and the second data configurations (“configuration files”, paragraph [0063]) define file formats of the data (“conforming to many different formats and platforms”, paragraph [0063]), including semantics and rules for organizing and for storing the data in the first and second databases;
providing a first data conversion unit (“converts the data to a common searchable format”, paragraph [0059]) including an edge device or a gateway (“gateways”, paragraph [0140]); 
retrieving data contained in the first database (704, 706, or 708.  Fig. 7) via the data conversion unit (“converts the data to a common searchable format”, paragraph [0059]);

storing the converted data in the second database (302, figure 7; smart device, paragraph [0089]).
Regarding Claim 17, Bliss et al. (2017/0351226) discloses a data conversion unit, which is embodied to:
retrieve data contained in a first database (704, 706, or 708.  Fig. 7) having a first data configuration (“configuration files”, paragraph [0063]);
convert the retrieved data into a format conforming to a second data configuration (“converts the data to a common searchable format”, paragraph [0059]); and
storing the converted data in a second database (302, figure 7; smart device, paragraph [0089]).
Regarding Claim 18, Bliss discloses the data conversion unit as claimed in claim 17, wherein the data conversion unit is embodied to retrieve at least a part of the data contained in the first database and actively to transmit to the second database all changes to the data contained in the second database (“specifies a recommended configuration change to be implemented”, “a recommendation to update the firmware”, paragraph [0137].  Noted that the data is updated and replace an industrial device) and/or data not yet contained in the second database.
Regarding Claim 19, Bliss discloses the data conversion unit as claimed in claim 17, wherein the data conversion unit is embodied as a virtual data conversion unit (“virtual machine”, paragraph [0046]; “virtualized controller”, paragraph [0125]); “such entities can be either hardware…software”, paragraph [0031]; “hardware and/or software”, paragraph [0047]).
Regarding Claim 20, Bliss discloses the data conversion unit as claimed in claim 19, wherein the virtual data conversion unit (“converts the data to a common searchable format”, paragraph [0059]) is implemented and executable as an application in the first database or the second database (figure 7).

Regarding Claim 22, Bliss discloses the data conversion unit as claimed in claim 21, further comprising:
a first interface and n other interfaces, wherein the first interface is connectable via a first communication network with the first database and wherein the n-th interface (interface(s), paragraph [0031]; “human machine interfaces, paragraph [0040]) is connectable via an n-th communication network (office network, plant network, Figure 1; “networked connections”, paragraph [0039]; “network and/or external network”, paragraph [0050]; “across multiple networks”, paragraph [0057]) with at least an n-th database, wherein n > 2 (figure 7).

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bliss et al. (2017/0351226) in view of Wei et al. (2012/0102240).
Regarding Claim 13, as discussed above, Bliss essentially discloses the claimed invention but does not explicitly disclose the method as claimed in claim 12, further comprising: providing a second data conversion unit; collecting field device related data from the field device via the second data 
However, Wei et al. (2012/0102240) discloses providing a second data conversion unit (“converting the fieldbus frame into the fieldbus frame form used by the second fieldbus port”, paragraph [0011]); collecting field device related data from the field device via the second data conversion unit (“target data”, paragraph [0011]); transmitting the collected field device related data to the first database (“the storage module to be synchronized with the target data in the source device/target device”, paragraph [0099].  The source device as the first database receives the transmitted data from the synchronization) and storing the collected field device related data in the first database (“the storage module to be synchronized with the target data in the source device/target device”, paragraph [0099].  Noted since the source device and target device are storing the synchronized target data, the first database also stores the data from the second data conversion unit).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have transmitted the field device related data (target data) to the first database (e.g. source device) in Bliss in order to synchronize the data between the devices for data recovery and security purposes as taught by Wei.
Regarding Claim 14, Bliss essentially discloses the claimed invention but does not explicitly disclose the method as claimed in claim 13, further comprising: retrieving via the first data conversion unit at least a part of data contained in the second database not contained in the first database; transforming the retrieved data into a format compatible with the first data configuration; and storing the converted data in the first database.
However, Wei discloses retrieving via the first data conversion unit (“the storage module to be synchronized with the target data in the source device/target device”, paragraph [0099] at least a part of data contained in the second database not contained in the first database (before synchronization, 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have transmitted the field device related data (target data) to the first database (e.g. source device) in Bliss in order to synchronize the data between the devices for data recovery and security purposes as taught by Wei.
Regarding Claim 15, Bliss essentially discloses the claimed invention but does not literally disclose the method as claimed in claim 13, wherein the second database is connected for communication with a field device of a second automated plant and wherein at least a part of the data retrieved from the first database is used for servicing the field device of the second automated plant.
However, Bliss suggests that the system can also analyze the federated system in different plant facilities (paragraph [0045]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have connected other field devices from another second plant or facility in order to widen the service or control in different location.  
Regarding Claim 16, as discussed above, Bliss essentially discloses the claimed invention but does not explicitly disclose the method as claimed in claim 12, wherein the data located in the first and the second databases are synchronized in such a manner by the first data conversion unit in recurring, 
However, Wei discloses the data located in the first and the second databases are synchronized in such a manner by the first data conversion unit in recurring, defined time intervals (“periodically sends out data”, paragraph [0100]), that after termination of a synchronizing procedure the databases have essentially equal data (“the storage module to be synchronized with the target data in the source device/target device”, paragraph [0099].  After the synchronization is completed, the data between two devices or databases are equal or same).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have synchronized the data between source and target devices or first and second databases in Bliss in order to secure the data for recovery purposes as taught by Wei.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you 


	/WILSON LEE/               Primary Examiner, Art Unit 2152